DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 March 2020 and 23 September 2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Florian Lohse et al. US 2018/0246279 (Florian Lohse).

Regarding claim 18, Florian Lohse teaches (Fig. 23-24) probe (interconnection 2230) for transmitting a test signal having a predetermined wavelength into a waveguide (see para [0166-0167] – optical signals propagating from optical components 2017 are transmitted to optical waveguides 2115), the probe comprising:
a first segment (optical waveguides 2315A), composed of a dielectric material (see par [0085] – dielectric waveguides), having a thickness, a central axis and a face set at a bias to the central axis of the first segment (see Fig. 24 – optical waveguides 2315A has thickness, axis and face set perpendicular to first axis), the face at a first end of the first segment (see Fig. 24 – first face considered first end 2331A); and
a second segment (optical waveguide 2315B), composed of the dielectric material (see par [0085] – dielectric waveguides), having a thickness and a central axis, and a first end connected to a second end of the first segment, distal to the first end of the first axis (see Fig. 24 – 2315B has thickness, axis and is connected to the distal end of first end 2331A), the central axis of the second segment and the central axis of the first segment forming an intersection having an angle of intersection (see Fig. 24 – angle between 2315A and 2315B);
wherein:
a dielectric constant associated with the dielectric material and the thickness of the second segment are selected in accordance with the predetermined wavelength to permit total internal reflection of the test signal when propagated through the second segment (optical waveguides inherently operate by total internal reflection for predetermined wavelength.  Also see para [0166] – reflection surface 2338 reflects optical waves from first segment into second segment),

an angle between the face set at a bias and the central axis of the first segment is selected to permit transmission of the test signal into the waveguide (see Fig. 24 – signal from optical waveguides 2315A is transmitted into substrate optical waveguide 2115).
Regarding claim 20, Florian Lohse teaches (Figs. 23-24) the probe of claim 18 wherein the angle between the face set at a bias and the central axis of the first segment is further selected to permit transmission out of the first segment of a reflection associated with transmission of the test signal into the waveguide (see para [0166] – optical signals pass out of 2315A).
Regarding claim 21, Florian Lohse teaches (Figs. 23-24) the probe of claim 18 wherein the first and second segments are integrally formed (see Figs. 23-24 – system is integrally formed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Florian Lohse et al. US 2018/0246279 (Florian Lohse) in view of Doan US 6,617,241 (Doan).
Regarding claim 19, Florian Lohse teaches the probe of claim 18 wherein the thickness of the second segment is the same as the thickness of the first segment (see Figs. 23-24 – waveguide 2315A and 2315B are two segments of the same optical waveguide and therefore have same thickness).
Florian Lohse does not teach wherein the first and second segments are composed of a silicon-based dielectric material.
Doan teaches silicon-based dielectric material for optical waveguides (see col. 1, lines 32-35).
The prior art teaches all of the claimed elements.  The difference between the prior art and the claimed invention is using silicon-based dielectric material for the first and second segments.  The combination of the known elements is achieved by the known method of using silicon-based dielectric material for the first and second segments.  Since all the claimed elements would continue to operate in the same manner, specifically the segments would still serve as waveguides and the silicon-based dielectric would still provide the material to form such a segment, the results would be predictable to one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the first and second segments as taught by Florian Lohse with a silicon-based dielectric material as taught by Doan as no more than predictable use of prior art elements according to established functions. (KSR – Combining prior art elements according to known methods to yield predictable results).

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record taken alone or in combination fails to teach a probe comprising:
a second end of the second rod comprising a prong, the prong facilitating attachment of the probe to a housing block, the first axis and the second axis defining a plane, a second end of the first rod comprising a tapered face formed perpendicular to the plane, the tapered face sufficiently flat to make planar contact with a portion of a component, in combination with all other elements of claim 1.

Claims 2-15 are also allowed as they further limit claim 1.

Regarding claim 16, the prior art of record taken alone or in combination fails to teach a method to measure the properties of a component at a range of frequencies, the method comprising: 
a second end of the second rod comprising a prong facilitating attachment of the probe to the housing block, the first axis and the second axis defining a plane, a second end of the first rod comprising a tapered face formed perpendicular to the plane, the tapered face sufficiently flat to make planar contact with a portion of a component, in combination with all other elements of claim 16.

Claim 17 is also allowed as it further limits claim 16. 

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, the prior art of record taken alone or in combination fails to teach the second segment has, at a second end, distal to the first end of the second segment, a connector end for interfacing the probe with a housing, wherein the connector end is shaped for insertion into the housing, in combination with all other elements of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/           Primary Examiner, Art Unit 2868